Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 1 of
                                           29



                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF LOUISIANA

       IN RE                                 * BANKR. NO. 19-12337
                                             *
       ROYAL ALICE PROPERTIES, LLC,          * CHAPTER 11
                                             *
            DEBTOR.                          * SECTION “A”
                                             *
       ************************************* *************************************
       ROYAL ALICE PROPERTIES, LLC,          *
                                             *
            PLAINTIFF,                       *
                                             *
       V.                                    * ADVERSARY NO. 19-01133
                                             *
       AMAG, INC.,                           *
                                             *
            DEFENDANT.                       *


                              MEMORANDUM OPINION AND ORDER
           In September 2019, Royal Alice Properties, LLC (the “Debtor” or, prepetition, “Royal

   Alice”) initiated the above-captioned adversary proceeding against AMAG, Inc. (“AMAG”) to

   determine the extent, validity, and priority of AMAG’s lien asserted on properties owned by the

   Debtor located at 900–902, 906, and 910–912 Royal Street in New Orleans, Louisiana (the

   “Property”). In its Complaint, the Debtor asserts that (i) the Interest 1 and Default Interest on the

   balance owed under the Secured Promissory Note (the “Note”) and the Loan Agreement (the “Loan

   Agreement”), both dated July 31, 2013 (together, the “Loan Docs”), 2 is usurious and must be


   1
           The Debtor defines “Interest” as the interest and loan discount charged pursuant to the Note. [ECF
   Doc. 1, ¶ 4].
   2
           The Note incorporates the terms of the Loan Agreement:
           This Note is made and delivered to Payee pursuant to and is subject to all terms and
           conditions set for the in the Loan Agreement entered into by Maker, and Payee as of the
           date of this Note (the “Loan Agreement”). This Note is secured by certain collateral, as
           evidenced by the Loan Documents, as that term is in the Loan Agreement, covering the
           real and personal property described therein. Capitalized terms used in this Note and not
           otherwise defined herein shall have the meanings set forth in the Loan Agreement.
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 2 of
                                           29



   forfeited under applicable Louisiana law; (ii) the balance of $4.6 million claimed to be owed under

   the Loan Docs by AMAG (the “Loan Balance”) should be discounted by $366,250.00, plus

   interest, representing the purchase price for a sale of worthless stock required by AMAG as a

   condition of executing the Loan Docs, a transaction which is null under applicable Louisiana law;

   and (iii) the Loan Balance should be credited in the amount of $392,779.75 (the “Foreclosure

   Credit”), representing the proceeds paid to Palm Finance Corporation (“Palm”), an affiliate of

   AMAG, upon the foreclosure sale of the Los Angeles home of Peter Hoffman, a guarantor of the

   Note and other debts owed to Palm. [ECF Doc. 1]. AMAG filed an Answer denying those

   allegations. [ECF Doc. 13].

          In August 2020, AMAG and the Debtor filed cross-motions for summary judgment.

   Therefore, the Court considers here (i) AMAG’s Motion for Summary Judgment and

   accompanying memorandum and affidavits in support, [ECF Docs. 51, 52, 81 & 88], which the

   Debtor opposed, [ECF Doc. 82], and AMAG’s reply brief in support of its motion, [ECF Doc. 85];

   and (ii) the Debtor’s motion for summary judgment and accompanying memorandum in support,

   [ECF Docs. 56 & 59], which AMAG opposed, [ECF Doc. 78], and the Debtor’s reply brief in

   support of its motion, [ECF Doc. 89]. AMAG and the Debtor submitted statements of uncontested

   facts, [ECF Docs. 53 & 59, respectively]. AMAG also filed Objections and Motion To Strike

   Paragraphs of the Supplemental Declaration of Peter M. Hoffman in Opposition to Defendant

   AMAG Inc’s Motion for Summary Judgment (“Motion To Strike”), [ECF Doc. 86], to which the

   Debtor filed a response, [ECF Doc. 90], and AMAG filed a reply, [ECF Doc. 91]. Finally, the



   [ECF Doc. 1, Ex. A, ¶ 1]. The Loan Agreement, in turn, incorporated (i) mortgages that were transferred
   by Whitney Bank to AMAG, as attached as Exhibit A to the Loan Agreement; (ii) the continuing personal
   guaranty given by Peter Hoffman securing repayment of the Loan to AMAG; and (iii) any other documents
   and agreements executed by Susan Hoffman and/or Royal Alice in connection with the Loan, including,
   but not limited to, the Stock Purchase Agreement (defined below). [ECF Doc. 1, Ex. B, ¶ 1(b)].
                                                     2
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 3 of
                                           29



   Debtor filed a request for this Court to take judicial notice of certain documents filed in the

   property records of Los Angeles County, California (the “Judicial Notice Motion”), [ECF Doc.

   58], which is unopposed.

           For the following reasons, this Court (i) GRANTS summary judgment in favor of AMAG;

   (ii) DENIES summary judgment to the Debtor; (iii) GRANTS IN PART AND DENIES IN

   PART the Motion To Strike; and (iv) GRANTS the Judicial Notice Motion. 3

                                              BACKGROUND

           The Debtor is a Louisiana limited liability company that holds three real estate properties

   in the French Quarter neighborhood in New Orleans, Louisiana: (a) 900–902 Royal Street; (b)

   906 Royal Street, Unit E; and (c) 910–912 Royal Street, Unit C. [No. 19-12337, ECF Doc. 2]. All

   three properties secure repayment of an obligation owed to AMAG, discussed herein. [ECF Doc.

   3]. The Debtor’s income derives solely from leasing its three properties.

           On July 31, 2013, AMAG and Susan Hoffman, individually and as the Managing Member

   of Royal Alice, executed the Loan Docs. [ECF Doc. 1, Exs. A (Note) & B (Loan Agreement);

   ECF Doc. 53, ¶ 1 & Declaration of Robert Frcek (“Frcek Decl.”), ¶ 5 & Ex. 1 (Loan Agreement

   with exhibits); ¶ 6 & Ex. 2 (Note); ¶ 14 & Ex. 10 (Stock Purchase Agreement)]. Under the Loan



   3
            Under the Federal Rules of Evidence, this Court may “take judicial notice of an ‘adjudicative fact’
   if the fact is not subject to reasonable dispute in that it is (1) generally known within the territorial
   jurisdiction of the trial court, or (2) capable of accurate and ready determination by resort to resources
   whose accuracy cannot be questioned.” Ferguson v. Extraco Mortg. Co., 264 F. App’x 351, 352 (5th Cir.
   2007). Courts may take judicial notice of matters of public record. See Norris v. Hearst Tr., 500 F.3d 454,
   461 n.9 (5th Cir. 2007). But this Court will not take judicial notice of or consider documents that are
   irrelevant. See Hoffman v. Bailey, No. 13-5153, 2016 WL 409613, at *8, n. 111 (E.D. La. Feb. 3, 2016)
   (citing 21B CHARLES ALAN WRIGHT & ARTHUR MILLER, FEDERAL PRACTICE & PROCEDURE § 5104 (2d
   ed.)). The Judicial Notice Motion is unopposed; therefore, this Court grants the motion and will take
   judicial notice of the documents filed in the public property records of Los Angeles County, California, but
   only to the extent that this Court finds them to be relevant to resolving the cross-motions for summary
   judgment. In resolving the cross-motions for summary judgment, the Court found Exhibits C and F to be
   relevant.

                                                        3
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 4 of
                                           29



   Docs, AMAG agreed to acquire the outstanding balance of loans totaling $1,860,901.60 owed by

   Susan and Peter Hoffman to Whitney Bank and the mortgages securing that debt, and also agreed

   to make “Additional Advances” to Susan Hoffman and Royal Alice in the principal amount of

   $3,166,000.00 (the “Loan”). See Loan Agreement, ¶ 1; Frcek Decl. ¶ 7 & Ex. 3. 4 Those

   “Additional Advances,” as defined in the Loan Agreement, consisted of funds advanced by AMAG

   that were to be used by the Hoffmans to accomplish three purposes:

                   (a) Susan Hoffman’s purchase of 36,625 shares of Series A Convertible
                       Exchangeable Preferred Stock of Seven Arts Entertainment, Inc. (the “Stock
                       Purchase”);

                   (b) To pay all other costs, expenses, and fees required pursuant to the execution of
                       the Loan Agreement; and

                   (c) To allow Peter Hoffman to remove all liens and encumbrances, satisfy any
                       judgments or order, and pay attorneys’ fees associated with litigation against
                       him in Louisiana and England.

   See Loan Agreement, ¶ 1. In exchange, the joint and several “Borrowers,” Susan Hoffman and

   Royal Alice, agreed to repay the principal amount owed under the Loan Docs by the “Maturity

   Date” of July 13, 2016, plus 10% interest per annum for the first year and 12% interest for the last

   two years. See Loan Agreement, ¶ 3; Note, at 1. In the event of default, the interest rate provided

   for in the Note would increase to 18% per annum until the Borrowers cured the default. See Loan

   Agreement, ¶ 3; Note, ¶ 3.

           As one among other conditions of funding, Peter Hoffman executed a Continuing Personal

   Guaranty of repayment of the debt owed pursuant to the Loan Docs. See Loan Agreement, ¶¶ 1–



   4
           The Note represented “a renewal of the promissory note from Susan H. Hoffman and Peter Hoffman
   dated April 3, 2007 in the original principal amount of $2,200,000.00 and the promissory note from Susan
   Hoffman and Peter Hoffman dated April 26, 2012 in the original principal amount of $648,863.19, as
   assigned to [AMAG] on July 31, 2013.” Note, ¶ 12. Further, the Note provided: “This Note constitutes
   an extension, but not a novation, of the amount of the unpaid and continuing indebtedness, and all rights
   held by Payee under the earlier notes shall continue in full force and effect.” Id.

                                                      4
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 5 of
                                           29



   2; Note, ¶ 8. As expressly stated in the Loan Agreement: “Borrowers warrant and represent that

   the Loan will be used exclusively for business and commercial purposes and is not being used for

   personal or household purposes.” Loan Agreement, ¶ 1. Finally, the parties agreed that the Loan

   Agreement “shall in all respects be governed by and construed in accordance with the laws of

   Louisiana applicable to agreements executed and to be wholly performed within Louisiana.” Loan

   Agreement, ¶ 11.

          On August 29, 2019, Royal Alice filed a petition for bankruptcy relief under chapter 11 of

   the Bankruptcy Code. [No. 19-12337, ECF Doc. 1]. According to the Debtor, it “filed for relief

   under the Bankruptcy Code to stay an imminent foreclosure on its Real Estate Assets filed by

   AMAG.” [No. 19-12337, ECF Doc. 147, at 10–11]. AMAG filed a proof of claim against the

   Debtor’s estate, alleging a secured claim in the amount of $4,623,618.26, exclusive of post-petition

   interest, fees, and costs. [No. 19-12337, Proof of Claim No. 2]. On September 23, 2019, the

   Debtor initiated the above-captioned adversary proceeding challenging the amount owed to

   AMAG, leading to the cross-motions for summary judgment the Court considers here.

                                            JURISDICTION

          This Court has jurisdiction over this proceeding under 28 U.S.C. § 1334(a) and the Order

   of Reference of the District Court dated April 11, 1990. This is a core proceeding under 28 U.S.C.

   § 157(b)(2)(A), (B), (K) & (O).

                               SUMMARY JUDGMENT STANDARD

          “The court shall grant summary judgment if the movant shows that there is no genuine

   dispute as to any material fact and that the movant is entitled to judgment as a matter of law.” FED.

   R. CIV. P. 56(a). Rule 7056 of the Federal Rules of Bankruptcy Procedure incorporates Rule 56(a)

   in adversary proceedings. “A party seeking summary judgment must demonstrate the absence of



                                                    5
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 6 of
                                           29



   a genuine dispute of material fact by establishing the absence of evidence supporting an essential

   element of the non-movant’s case.” Northshore Offshore Grp., LLC v. A&B Valve & Piping Sys.,

   LLC (In re Northshore Offshore Grp., LLC), Adv. No. 17-3406, 2018 WL 5880949, at *2 (Bankr.

   S.D. Tex. Nov. 5, 2018) (citing Sossamon v. Lone Star State of Tex., 560 F.3d 316, 326 (5th Cir.

   2009)). “The standard of review is not merely whether there is a sufficient factual dispute to permit

   the case to go forward, but whether a rational trier of fact could find for the non-moving party

   based upon evidence before the court.” James v. Sadler, 909 F.2d 834, 837 (5th Cir. 1990) (citing

   Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).

             Questions of contractual interpretation constitute legal, not factual, disputes which can be

   adjudicated in a motion for summary judgment. See Reliant Energy Servs., Inc. v. Enron Can.

   Corp., 349 F.3d 816, 821 (5th Cir. 2003) (“A determination of whether a contract is ambiguous

   and the interpretation of a contract are questions of law . . . .”). “In cases involving the

   interpretation of a contract, summary judgment is only appropriate where the language of the

   contract is unambiguous.” In re Northshore Offshore Grp., LLC, 2018 WL 5880949, at *2 (citing

   Nowak v. Ironworkers Local 6 Pension Fund, 81 F.3d 1182, 1192 (2d Cir. 1996); Cooper Indus.,

   LLC v. Precision Castparts Corp., No. H-15-0576, 2016 WL 4939565, at *6 (S.D. Tex. Sept. 14,

   2016)).

             In deciding a motion for summary judgment, “the judge’s function is not [herself] to weigh

   the evidence and determine the truth of the matter but to determine whether there is a genuine issue

   for trial.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). In so doing, the Court views

   the facts and evidence in the light most favorable to the non-moving party at all times. See Campo

   v. Allstate Ins. Co., 562 F.3d 751, 754 (5th Cir. 2009). A party asserting that a fact cannot be or is

   genuinely disputed must support that assertion by citing to particular parts of materials in the



                                                      6
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 7 of
                                           29



   record, showing that the materials cited do not establish the presence or absence of a genuine

   dispute, or showing that an adverse party cannot produce admissible evidence to support that fact.

   See FED. R. CIV. P. 56(c)(1). “The court need consider only the cited materials, but it may consider

   other materials in the record.” FED. R. CIV. P. 56(c)(3). When evaluating a declaration used to

   support a motion for summary judgment, the declaration “must be made on personal knowledge,

   set out facts that would be admissible in evidence, and show that the affiant or declarant is

   competent to testify on the matters stated.” FED. R. CIV. P. 56(c)(4). But “[o]n summary judgment,

   evidence, to be considered, need not be offered in a form admissible at trial; it need only be capable

   of being ‘presented in a form that would be admissible in evidence.’” Chevron Oronite Co., L.L.C.

   v. Jacobs Field Servs. N. Am., Inc., 951 F.3d 219, 227 n.8 (5th Cir. 2020) (quoting FED. R. CIV. P.

   56(c)(2)). If a party fails to properly support or refute an assertion of fact, the Court may consider

   the fact undisputed for purposes of resolving a summary judgment motion. See FED. R. CIV. P.

   56(e).

            “The moving party bears the initial responsibility of informing the district court of the basis

   for its motion, and identifying those portions of the record which it believes demonstrates the

   absence of a genuine issue of material fact.” Nola Spice Designs, L.L.C. v. Hydel Enters., Inc.,

   783 F.3d 527, 536 (5th Cir. 2015) (internal quotations omitted). If the movant bears the burden of

   proof on an issue, a successful motion for summary judgment must present evidence entitling the

   movant to judgment at trial. See Celotex Corp. v. Catrett, 477 U.S. 317, 326 (1986).

            The parties here have filed cross-motions for summary judgment with respect to the

   validity, priority, or extent of AMAG’s lien on the Debtor’s Property. When both parties move

   for summary judgment in cross-motions, a court must rule on each party’s motion on an individual

   and separate basis. See White Buffalo Ventures, LLC v. Univ. of Tex. at Austin, 420 F.3d 366, 370



                                                      7
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 8 of
                                           29



   (5th Cir. 2005). “If there is no genuine issue of material fact and one or the other party is entitled

   to prevail as a matter of law, a court will render judgment.” Standard Ins. Co. v. Corgill, No. 3:13-

   CV-00997, 2013 WL 12101080, at *2 (N.D. Tex. July 23, 2013).

                                              DISCUSSION

      A. Evidentiary Objections

          Rule 56 provides that “[a]n affidavit or declaration used to support or oppose a motion

   must be made on personal knowledge, set out facts that would be admissible in evidence, and show

   that the affiant or declarant is competent to testify on the matters stated.” FED. R. CIV. P. 56(c)(4).

   “Affidavits, or portions thereof, may be stricken from the record if they fail to comport with the

   requirements of this rule, and more specifically, if they contain inadmissible hearsay, information

   not based on the personal knowledge of the affiant, or legal conclusions.” Meadaa v. K.A.P.

   Enters. LLC, No. 09-CV-1211, 2010 WL 2195280, at *2 (W.D. La. May 26, 2010) (citing In re

   Favre, 342 F. App’x 5, 8 (5th Cir. 2009); Gibson v. Liberty Mut. Grp., 129 F. App’x 94, 95 (5th

   Cir. 2005)).

          In its Motion To Strike, AMAG asks this Court to strike paragraphs 2 through 9 of Peter

   Hoffman’s declaration submitted in support of the Debtor’s motion for summary judgment, and

   the Debtor opposes that request. The Court has reviewed those paragraphs and strikes paragraphs

   2 and 3 to the extent that they make legal determinations regarding prescription of any claims on

   Hoffman’s guaranty obligations under California law or legal interpretations of provisions in the

   California Code of Civil Procedure.

          As to the remaining paragraphs, as discussed below, “when the terms of a contract are clear

   and unambiguous, testimonial or other evidence may not be admitted to vary or negate its terms.”

   First Nat’l Bank of Jefferson Parish v. Campo, 537 So.2d 268, 270 (La. App. 4 Cir. 1988) (citing



                                                     8
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 9 of
                                           29



   LA. CIV. CODE arts. 1848, 2046). But “the parol evidence rule . . . is not really a rule of evidence

   but rather a substantive rule from the law of contracts.” Harville Rose Serv. v. Kellogg Co., 448

   F.2d 1346, 1349 (5th Cir. 1971). Therefore, the parol evidence rule may provide reason for the

   Court not to consider the Hoffman declaration in determining the meaning of the Loan Docs and

   other contracts governing the disputes at issue here. In that circumstance, the parol evidence rule

   renders the declaration immaterial, not inadmissible. See, e.g., Tex. Assoc. of Sch. Bds., Inc. v.

   Travelers Cas. & Sur. Co. of Am., No. 15-CV-369, 2016 WL 4257748, at *4 (W.D. Tex. July 7,

   2016). For that reason, the Court declines to strike paragraphs 4 through 9 of the Hoffman

   declaration, and the exhibits associated therewith, from the record.

      B. Standard for Contractual Interpretation

          “A court’s overriding question when interpreting a contract is determining the parties’

   intent to give effect to their intentions.” In re Northshore Offshore Grp., LLC, 2018 WL 5880949,

   at *5 (citing Reliant Energy Servs., Inc. v. Enron Can. Corp., 349 F.3d 816, 822 (5th Cir. 2003)).

   “To determine intent, [courts] look to the plain language of the contract, its commercial context,

   and its purposes.” Reliant Energy Servs., Inc., 349 F.3d at 822 (citing Pennzoil Co. v. FERC, 645

   F.2d 360, 388 (5th Cir. 1981)). Contract interpretation begins by looking to the “four corners” of

   the contract, followed by consideration of extrinsic evidence only if the contract is ambiguous.

   Dean v. City of Shreveport, 438 F.3d 448, 460 (5th Cir. 2006); see also Reliant Energy Servs., Inc.,

   349 F.3d at 822 (“When a contract is expressed in unambiguous language, its terms will be given

   their plain meaning and will be enforced as written.” (citation omitted)). Indeed, “[w]hen the

   words of a contract are clear and unambiguous and lead to no absurd consequences, the Court will

   discern the contract’s meaning and the parties[’] intent within the four corners of the document.”




                                                    9
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 10 of
                                           29



   Pellerin Constr., Inc. v. Witco Corp., 169 F. Supp. 2d 568, 578 (E.D. La. 2001) (citing LA. CIV.

   CODE arts. 1848, 2046).

          A contract “is ambiguous when it is reasonably susceptible to more than one meaning, in

   light of surrounding circumstances and established rules of construction.” Dean, 438 F.3d at 460–

   61 (quoting N. Shore Lab. Corp. v. Cohen, 721 F.2d 514, 519 (5th Cir. 1983)). “The mere fact

   that the parties may disagree on the meaning of a contractual provision is not enough to constitute

   ambiguity.” Reliant Energy Servs., Inc., 349 F.3d at 822. And “a contract should be interpreted

   as to give meaning to all of its terms—presuming that every provision was intended to accomplish

   some purpose, and that none are deemed superfluous.”           Transnational Learning Cmty. at

   Galveston, Inc. v. U.S. Office of Pers. Mgmt., 220 F.3d 427, 431 (5th Cir. 2000).

      C. Choice of Law

          In its Complaint, the Debtor seeks an Order declaring that (1) the Interest and the Default

   Interest charged pursuant to the Loan Docs are usurious and must be forfeited under Louisiana

   law; (2) the Stock Purchase required under the Loan Docs is voidable for lack of consent or is a

   simulation under Louisiana law; and (3) AMAG must reduce the Loan Balance in the amount of

   the Foreclosure Credit. [ECF Doc. 1]. Each party moves for summary judgment in its favor on

   each of those claims. Initially, this Court must determine the substantive state law to apply to

   resolve each claim.

          When resolving state law claims that do not implicate federal policy, bankruptcy courts

   apply the choice-of-law rules of the forum in which they sit. See ASARCO LLC v. Americas

   Mining Corp., 382 B.R. 49, 60–61 (S.D. Tex. 2007) (citations omitted). Therefore, this Court

   applies Louisiana’s choice-of-law rules found in the Louisiana Civil Code.




                                                   10
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 11 of
                                           29



                  1. Choice of law for the parties’ dispute regarding usurious interest

          Although the parties do not brief it, both appear to accept that Louisiana law applies to

   determine whether the Interest and Default Interest charged under the Loan Docs are usurious.

   [ECF Doc. 52, at 7–15; ECF Doc. 59, at 16–23]. Article 3537 of the Louisiana Civil Code provides

   the general choice-of-law rule in the absence of a contractual choice-of-law clause: “Except as

   otherwise provided in this Title, an issue of conventional obligations is governed by the law of the

   state whose policies would be most seriously impaired if its law were not applied to that issue.”

   Article 3540 of the Louisiana Civil Code governing “Party autonomy” supplies choice-of-law

   doctrine when parties have agreed to a choice-of-law rule: “All other issues of conventional

   obligations are governed by the law expressly chosen or clearly relied upon by the parties, except

   to the extent that law contravenes the public policy of the state whose law would otherwise be

   applicable under Article 3537.”

          The Loan Agreement states that it “shall in all respects be governed by and construed in

   accordance with the laws of Louisiana.” Loan Agreement, ¶ 11. Because the parties have agreed

   to apply Louisiana law to construe the Loan Docs, this Court will apply Louisiana law unless doing

   so would seriously impair the public policy of the state whose law would otherwise be applicable

   under article 3537. The Court concludes that, even in the absence of a choice-of-law provision,

   Louisiana law would be applicable here under article 3537. Pursuant to article 3537, applicable

   state law

          is determined by evaluating the strength and pertinence of the relevant policies of
          the involved states in light of: (1) the pertinent contacts of each state to the parties
          and the transaction, including the place of negotiation, formation, and performance
          of the contract, the location of the object of the contract, and the place of domicile,
          habitual residence, or business of the parties; (2) the nature, type, and purpose of
          the contract; and (3) the policies referred to in Article 3515, as well as the policies
          of facilitating the orderly planning of transactions, of promoting multistate



                                                    11
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 12 of
                                           29



          commercial intercourse, and of protecting one party from undue imposition by the
          other.

   LA. CIV. CODE. art. 3537. 5

          The relevant facts in this case point toward the application of Louisiana law. Although

   AMAG is domiciled in California and payments under the Loan Docs were due in California,

   Susan Hoffman and Royal Alice are domiciled in Louisiana, the collateral securing repayment

   under the Loan Docs is located in Louisiana, and the parties agreed that disputes arising under the

   Loan Docs would be decided in Louisiana. See Note, at 1 & ¶ 9; Loan Agreement, at 1 & ¶¶ 6,

   12. Under articles 3515 and 3537, Louisiana’s policies would be most seriously impaired if its

   law were not followed. Further, the parties contractually agreed that Louisiana law would apply

   to disputes arising under the Loan Docs, and Louisiana law honors such choice-of-law provisions.

   See Delhomme Indus., Inc. v. Houston Beechcraft, Inc, 669 F.2d 1049, 1058 (5th Cir. 1982)

   (citation omitted).

                  2. Choice of law for the parties’ dispute regarding whether the Stock Purchase as
                     a component of the Loan transaction is null

          The Debtor asserts in its Complaint and motion for summary judgment that AMAG

   “forced” Susan Hoffman to purchase worthless stock as a condition of obtaining the Loan and

   incorporated the Stock Purchase into the Loan Docs. [ECF Doc. 1, ¶¶ 14–23 (alleging that Susan

   was under “economic duress” and “forced” to purchase the stock); ECF Doc. 59, at 9 (referring to




   5
          Article 3515 provides that applicable state law

          is determined by evaluating the strength and pertinence of the relevant policies of all
          involved states in the light of: (1) the relationship of each state to the parties and the
          dispute; and (2) the policies and needs of the interstate and international systems, including
          the policies of upholding the justified expectations of parties and of minimizing the adverse
          consequences that might follow from subjecting a party to the law of more than one state.

   LA. CIV. CODE. art. 3515.
                                                       12
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 13 of
                                           29



   the Stock Purchase as a simulation under Louisiana law and AMAG’s burden to overcome a

   demonstration that a vice of consent exists)]. Although the parties contractually chose Louisiana

   law to govern and apply to disputes arising from the Loan Docs, article 3540 does not apply to

   issues of capacity and form. See LA. CIV. CODE art. 3540 cmts. (a) & (d). Article 3539 governing

   “Capacity” states that “[a] person is capable of contracting if he possesses that capacity under the

   law of either the state in which he is domiciled at the time of making the contract or the state whose

   law is applicable to the contract under Article 3537.” This Court would apply Louisiana law

   nonetheless to decide this issue, as Susan Hoffman was domiciled in Louisiana at the time of

   making the contract and, therefore, Louisiana law applies here under an article 3537 choice-of-law

   analysis as discussed above.

                  3. Choice of law for the parties’ dispute regarding application of the Foreclosure
                     Credit

                          a. The Hoffmans’ personal guaranties of loans to non-Debtor affiliates

          The Debtor asserts in its Complaint and in its motion for summary judgment that the

   Foreclosure Credit should have been applied to the Loan Balance owed to AMAG. [ECF Doc. 1,

   ¶¶ 24–26; ECF Doc. 59, at 14–16].

          In March 2003, Palm—not AMAG—loaned $1.5 million (“Movie Loan No. 1”) to three

   entities affiliated with the Debtor through the Hoffmans: Cinevisions, Seven Arts Pictures, Inc.,

   and Seven Arts Pictures Ltd. See Frcek Decl., ¶ 21 & Ex. 17. Repayment of the principal and

   interest of Movie Loan No. 1 was due by July 31, 2003. See Frcek Decl., Ex. 17, ¶ 3. A few

   months later, in July 2003, Palm—not AMAG—loaned another $1.2 million to those three non-

   Debtor affiliates, plus Asylum Productions Ltd., also affiliated with the Debtor through the

   Hoffmans (“Movie Loan No. 2”). See Frcek Decl., ¶ 23 & Ex. 19. Repayment of the principal

   and interest of Movie Loan No. 2 was due by the earlier of the start of photography for the movie

                                                    13
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 14 of
                                           29



   “Asylum” or November 28, 2003. See Frcek Dec, Ex. 19, ¶ 3. The Hoffmans guaranteed

   repayment of both of those loans (the “Movie Loan Guaranties”). See Frcek Decl., ¶¶ 22 & 24 &

   Exs. 18 & 20.

          Each Movie Loan Guaranty included a choice-of-law provision designating California law

   to apply to “any disputes arising out of or related to this Agreement.” See Frcek Decl., Ex. 18,

   ¶ 11 & Ex. 20, ¶ 11. And each guaranty contained the following term:

                  Guarantors authorize Palm . . . without notice or demand (except as shall be
          required by applicable statutes and cannot be waived), and without affecting or
          impairing their liability hereunder, from time to time to (a) renew, compromise,
          extend, increase, accelerate, or otherwise change the time for payment of, or
          otherwise change the terms of the indebtedness or any part thereof, including
          increase or decrease of the rate of interest thereon; (b) take and hold security for the
          payment of this Continuing Personal Guaranty or the indebtedness and exchange,
          enforce, waive, and release any such security; (c) apply such security and direct the
          order or manner of sale thereof as Palm in its discretion may determine; and (d)
          release, settle, or substitute any one or more endorsers, Guarantors, Borrower, or
          other obligors.

   Frcek Decl., Ex. 18, ¶ 4 & Ex. 20, ¶ 4.

          As of September 20, 2003, both Movie Loan No. 1 and No. 2 were due and payable to

   Palm. See Frcek Decl., ¶ 25 & Ex. 21, at 1. The obligor non-Debtor affiliates and the Hoffmans

   as guarantors strived to obtain partial third-party refinancing alternatives, but, in the meantime,

   entered into a Loan Modification Agreement effective September 30, 2003, to rework the terms of

   Movie Loan No. 1 and No. 2. See Frcek Decl., Ex. 21, at 1. The Loan Modification Agreement

   contained the following alternative terms, depending on whether partial third-party refinancing

   was obtained by the obligors and guarantors:

                   2.1    Payment Upon Completion of Take-Out Loan. In the event that
          [obligors] are successful in obtaining the Take-Out Loan, Seven Arts shall direct
          that all amounts received from that loan be paid directly to Palm by wire transfer
          by the third party making the Take-Out Loan in accordance with Palm’s
          instructions prior to November 30, 2003. The amount received by Palm from that
          Take-Out Loan shall not be less than $1.5 million. In exchange for that payment,

                                                    14
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 15 of
                                           29



          Palm will assign its security interest in [the movie] “No Good Deed” to the third
          party lender in a form of agreement acceptable to Palm. In the event the payment
          of $1.5 million from the Take-Out Loan is received by Palm on or before November
          30, 2003, the remaining balances owed on [Movie] Loan No. 1 and [Movie] Loan
          No. 2 shall be paid on or before March 31, 2004.

                 2.2     Alternative Payment Schedule and Reduction in Amounts Owed. In
          the event that Palm is not paid $1.5 million on or before November 30, 2003 as
          contemplated in Paragraph 2.1 above, Seven Arts shall pay to Palm: (1) the amount
          of $750,000 on or before December 31, 2003, (2) the amount of $750,000 on or
          before March 31, 2004 and (3) all remaining amounts owed on or before June 30,
          2004. In the event that Seven Arts and Hoffman comply with all of the terms of
          this Agreement, Palm agrees that it will reduce the amount owed as of September
          30, 2003 of [Movie] Loan No. 1 from $1,678,033.53 to $1,675,000 as of September
          30, 2003 and will reduce the amount owed as of September 30, 2003 on [Movie]
          Loan No. 2 from $1,549,790 to $1,540,000 as of September 30, 2003. The
          reductions shall be treated as a reduction in interest.

   Frcek Decl., Ex. 21, ¶¶ 2.1 & 2.2. The Loan Modification Agreement required the Hoffmans to

   execute a Deed of Trust in Palm’s favor, pledging Peter Hoffman’s residence located at 1643

   Queens Road in Los Angeles, California (the “Queens Road Property”) as collateral to secure their

   Movie Loan Guaranties. See Frcek Decl., Ex. 21, ¶ 2.3. In November 2003, the Hoffmans granted

   that Deed of Trust to Palm. See Frcek Decl., ¶ 26 & Ex. 22; [ECF Doc. 58, Ex. C]. According to

   the Loan Modification Agreement, “[i]f Palm receives a payment of at least $1.5 million from the

   Take-Out Loan as contemplated in Paragraph 2.1 above, Palm shall return the Residence Deed of

   Trust to Hoffman.” Frcek Decl., Ex. 21, ¶ 2.3. 6

          By October 2005, no payments had been made to Palm by the obligors or under the Movie

   Loan Guaranties, as modified by the September 2003 Loan Modification Agreement. See Frcek

   Decl., ¶ 27 & Ex. 23, at 1. Palm agreed to accept additional collateral and to extend the maturity



   6
           As of September 30, 2003, “the only encumbrance against the Queens Road Property is a Deed of
   Trust in favor of Washington Mutual Bank recorded on July 21, 2003 . . . .” Frcek Decl., Ex. 21, ¶ 2.3.
   Peter Hoffman was also required to grant a Deed of Trust on his separate property located at 10960
   Wellworth Avenue, No. 302, in Los Angeles, California to secure his guaranty on Movie Loans No. 1 and
   No. 2. See Frcek Decl., Ex. 21, ¶ 2.4.
                                                     15
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 16 of
                                           29



   dates for Movie Loan No. 1 and No. 2 until December 31, 2005. See Frcek Decl., ¶ 27 & Ex. 23,

   ¶¶ 2.1 & 2.2. In February 2006, the Hoffmans secured partial third-party financing of the debts

   owed under Movie Loan No. 1 and No. 2 and executed an agreement with Palm, whereby Palm

   would assign certain rights to payment under the Movie Loan documents to Arrowhead Target

   Fund, Ltd. (“Arrowhead”), in exchange for Arrowhead’s payment of $3.5 million to Palm by

   February 15, 2006. See Frcek Decl., ¶ 28 & Ex. 24, at 1. Pursuant to the Movie Loan Guaranties,

   Peter Hoffman would continue to remain personally liable to Palm for $593,389.00, representing

   the amount owed under Movie Loan No. 1 and No. 2 after application of Arrowhead’s $3.5 million

   and Palm’s forgiveness of interest that would have accrued on the debt in January 2006. See Frcek

   Decl., Ex. 24, at 1.

           On February 14, 2006, Palm, the obligors and guarantors on Movie Loan No. 1 and No. 2,

   and Arrowhead executed the Assignment of Loan Documents, transferring the majority of the debt

   and the collateral securing that portion of the debt to Arrowhead. See Frcek Decl., ¶ 29 & Ex. 25.

   Importantly, Palm did not transfer the Queens Road Property Deed of Trust to Arrowhead. See id.

   Rather, on February 15, 2006, Palm loaned the Hoffmans $601,347.60, evidenced by the Secured

   Promissory Note executed by the Hoffmans, which was also secured by the November 2003

   Queens Road Property Deed of Trust. See Frcek Decl. ¶ 30 & Ex. 26, ¶ 8.

           On May 7, 2007, Palm loaned $5.5 million (the “Autopsy Loan”) to New Moon Pictures,

   LLC, Pool Boy The Movie, LLC, and Autopsy, LLC, all affiliates of the Debtor through Peter

   Hoffman. See Frcek Decl., ¶ 31 & Ex. 27. On January 8, 2009, Peter Hoffman individually

   guaranteed repayment of that loan as well (the “Autopsy Guaranty”). See Frcek Decl., ¶ 32 & Ex.

   28. The parties contractually selected California law to govern any disputes arising from the

   Autopsy Guaranty. See Frcek Decl., Ex. 28, ¶ 11.



                                                  16
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 17 of
                                           29



          During November 2010 and October 2011, Palm executed Forbearance and Workout

   Agreements with the Autopsy Loan obligors and guarantors, including Peter Hoffman, to reaffirm

   loan documents, balances, and obligations. See Frcek Decl., ¶¶ 33–34 & Exs. 29–30. Germane

   here, those Forbearance and Workout Agreements left Hoffman’s guaranties intact and required

   the following condition of forbearance:

          The Deed of Trust, recorded in Los Angeles County, California on December 18,
          2003 as Instrument No. 03 3736332, encumbering the real property located at 1643
          Queens Road, Los Angeles, California (“Queen’s Road Property”) shall remain in
          full force and effect and shall be security for the Hoffman Guaranty and all other
          guaranties from Hoffman regarding amounts owed to Lender (“Hoffman
          Guaranties”). In the event, that Deed of Trust has been reconveyed or otherwise is
          no longer and encumbrance against the Queens Road Property, Hoffman agrees to
          execute another Deed of Trust on Queens Road Property to secure payment of the
          Hoffman Guaranties in a form of Deed of Trust acceptable to Lender and to make
          any modifications or amendments to the Deed of Trustee reasonably requested by
          Lender to perfect the Deed of Trust in favor of Lender.

   Frcek Decl., Ex. 29, ¶ 2(z) & Ex. 30, ¶ 3(x). The parties contractually chose California law to

   govern any disputes arising from the Forbearance and Workout Agreements. Frcek Decl., Ex. 29,

   ¶ 14 & Ex. 30, ¶ 15.

          On August 1, 2016, the Hoffmans executed a second Deed of Trust, pledging the Queens

   Road Property to Palm to secure

          i) a Continuing Personal Guaranty, which guaranties payment of a Secured
          Promissory note dated May 7, 2007 in the original principal amount of
          $5,500,000.00, plus all other amounts owed; and ii) a Continuing Personal
          Guaranty which guaranties payment of a Secured Promissory Note dated December
          17, 2007, in the original principal amount of $4,000,000.00, plus all other amounts
          owed.

   Frcek Decl. ¶ 35 & Ex. 31, at 1; [ECF Doc. 58, Ex. F].




                                                  17
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 18 of
                                           29



                         b. California law governs disputes arising from the Hoffmans’ guaranties
                            of loans to non-Debtor affiliates

          Although neither party briefed in detail the choice-of-law issue as it pertains to how the

   Foreclosure Credit should be applied, they disagree on which state’s law applies. AMAG asserts

   that California law applies. [ECF Doc. 52, at 23–26]. The Debtor asserts that Louisiana law

   governs. [ECF Doc. 59, at 2, 6–9].

          Palm and the Hoffmans—the parties to the guaranties—contractually agreed that

   California law would govern all disputes arising from both the Movie Loan Guaranties and the

   Autopsy Guaranty. See Frcek Decl., Ex. 18, ¶ 11 & Ex. 20, ¶ 11, Ex. 28, ¶ 11. Under the analysis

   of Louisiana choice-of-law rules found in articles 3537 and 3540 of the Louisiana Civil Code

   discussed above, because the parties have agreed to apply California law to construe the Movie

   Loan Guaranties and the Autopsy Guaranty, this Court will apply California law unless doing so

   would seriously impair the public policy of the state whose law would otherwise be applicable

   under article 3537.

          The Court concludes that, even in the absence of a contractual choice-of-law provision,

   California law would be applicable here under article 3537. Although Susan Hoffman has always

   been domiciled in Louisiana, Peter Hoffman is domiciled in California, payments under the

   guaranties were due in California, the collateral pledged to secure the guaranties—specifically the

   Queen Road Property—is located in California, and the parties agreed that disputes arising under

   the guaranties would be decided in California. See Frcek Decl., Exs. 18, 20, & 28. Under that

   analysis, California’s policies would be most seriously impaired if its law were not followed.

   Further, the parties contractually agreed that California law would apply to disputes arising under

   the Movie Loan Guaranties and the Autopsy Guaranty and, as observed above, Louisiana law




                                                   18
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 19 of
                                           29



   honors such choice-of-law provisions. See Delhomme Indus., Inc. v. Houston Beechcraft, Inc, 669

   F.2d 1049, 1058 (5th Cir. 1982) (citation omitted). 7

       D. The Interest and Default Interest Charged Pursuant to the Loan Docs Are Not
          Usurious Under Louisiana Law

           Moving to a substantive analysis of the Debtor’s claims, section 9:3500 of the Louisiana

   Revised Statutes provides that conventional interest cannot exceed 12% per annum. See LA. REV.

   STAT. ANN. § 9:3500(C)(1). But that ceiling does not apply to “a loan made for commercial or

   business purposes or deferring payment of an obligation for commercial or business purposes.”

   See LA. REV. STAT. ANN. § 9:3500(D). Further, Louisiana law provides:

           Notwithstanding any other provisions of the law of this state to the contrary, any
           debtor that is . . . a limited liability company formed pursuant to the laws of this
           state . . . borrowing funds for commercial, business, or agricultural purposes . . .
           may agree to pay interest in excess of the maximum rate of conventional interest
           authorized by the laws of this state . . . and as to any such agreement such debtor
           shall be prohibited from asserting a claim or defense of usury or the taking of
           interest in excess of the maximum rate of conventional interest, and any person
           whatsoever signing as co-maker, guarantor, or endorser for such debtor shall also
           be prohibited from asserting any such claim or defense. . . . .

   LA. REV. STAT. ANN. § 9:3509(A).



   7
            As stated, neither AMAG nor the Debtor provided in any detail a choice-of-law analysis. In its
   reply brief and its opposition to AMAG’s motion for summary judgment, the Debtor cites to a Louisiana
   statute allowing obligees the right to “impute payment to the debt he intends to pay,” but gives no indication
   as to why the parties’ contractual choice-of-law provisions in the Movie Loan Guaranties and the Autopsy
   Loan do not apply here to determine how proceeds of collateral securing those guaranties are applied. [ECF
   Doc. 89, at 2–4; ECF Doc. 82, at 2–3]. The Debtor summarily states in its motion for summary judgment
   that “AMAG and Palm were a single business enterprise owned and controlled by Steven Markoff,” [ECF
   Doc. 57, ¶ 12 & 59, ¶ 12], and sprinkles that theory again in its opposition to AMAG’s motion for summary
   judgment, [ECF Doc. 82, at 2–3]. But it fails to explain why that statement, if true, would matter in the
   choice-of-law analysis. More importantly, the Debtor did not plead a theory of single-business-enterprise
   in its Complaint and did not move to amend its Complaint to add that theory; therefore, it will not be able
   to use its dispositive motion as a means to amend its Complaint. See Williams v. MTA Bus Co., No. 17-
   CV-7687, 2020 WL 192911, at *9–10 (S.D.N.Y. Apr. 20, 2020). Moreover, even if this Court were to
   consider and apply the Debtor’s bare allegation of single-business-enterprise theory to AMAG and Palm’s
   business operations, the Court’s choice-of-law analysis above would not be disturbed based on the record
   here.


                                                        19
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 20 of
                                           29



          The Note expressly provides that Interest on the outstanding principal balance on the Note

   shall be calculated at 10% per annum for the first two years and would increase thereafter to 12%

   per annum. See Note, at 1. The Note instructs the Borrowers, Susan Hoffman and Royal Alice,

   exactly how Interest would be calculated:

          Said interest will be calculated based on a 365-day year, for the exact number of
          days, said principal is outstanding on this Note. The aforesaid interest rate is
          subject to increase as set forth below. Payee may send Maker notice of interest due
          under this Note, provided that the failure to send such notice or any inaccuracy
          therein shall not affect the obligation of Maker under this Note.

   Note, at 1. The Note also expressly identifies Default Interest to accrue at 18% per annum, with

   instructions on how Default Interest would be calculated:

          Upon default, the interest rate provided for in this Note shall immediately increase
          to eighteen percent (18%) per annum (“Default Rate”), unless and until cured by
          Maker, and upon Maker’s failure to cure any default, the entire unpaid amount of
          this Note shall be immediately due and payable without further notice or demand
          from Payee. Until cured, interest shall accrue daily after default with accrued
          interest being added to principal at end of each calendar month and thereafter
          compounded to calculate interest on the amounts owed pursuant to this Note, and
          Maker shall thereafter be liable for all costs of collection, including reasonable
          attorneys’ fees and the costs, in addition to the payment of principal, interest and
          any other amount.

   Note, at 2 & ¶ 3.

          The Loan Agreement, the terms of which are incorporated into the Note, see Note, ¶ 1,

   expressly reveals the purposes of the Loan:

          Lender has acquired the outstanding balance of loans owed by Susan H. Hoffman
          and Peter Hoffman to Whitney Bank, the successor-in-interest to Hancock Bank of
          Louisiana, and Lender has been induced by Borrowers to (i) amend the terms of
          such existing loans and (ii) to make additional loans to Borrower all as described
          hereunder, in an aggregate amount not to exceed the principal amount of
          $3,166,000.00 (the “Loan”) to Borrowers, with such additional lending to be
          exclusively for the following purposes: (i) providing funds for Susan H. Hoffman
          to purchase 36,625 shares of Series A Convertible Exchangeable Preferred Stock
          of Seven Arts Entertainment, Inc. (“Stock Purchase”), and all other costs,
          expenses and fees required pursuant to this Agreement (collectively the “Initial
          Advance”). Lender has also agreed to provide additional advances, subject to the

                                                  20
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 21 of
                                           29



          conditions set forth in this Agreement, to allow the Borrowers to obtain the removal
          of all liens, encumbrances, notices of lis pendens, judgments, orders and adverse
          filings, if any, currently being pursued by Jonesfilm against the property owned by
          Borrowers in the state of Louisiana and to provide funds to pay attorney fees, cost
          and other expenses to pursue certain litigation currently pending in England
          (“Content Litigation”), which additional advances are referred to in this
          Agreement as “Additional Advances”.

   See Loan Agreement, ¶ 1. Indeed, the plain, unambiguous text of the Loan Agreement states:

   “Borrowers warrant and represent that the Loan will be used exclusively for business and

   commercial purposes and is not being used for personal or household purposes.” Id.

          As explained above, this Court’s examination into whether the Loan was made for business

   purposes, which, in turn, will inform whether Interest or Default Interest is usurious, begins with

   the “four corners” of the Loan Docs, followed by consideration of extrinsic evidence only if the

   contract is ambiguous. See Dean v. City of Shreveport, 438 F.3d 448, 460 (5th Cir. 2006); Reliant

   Energy Servs., Inc., . v. Enron Can. Corp., 349 F.3d 816, 822 (5th Cir. 2003) (“When a contract is

   expressed in unambiguous language, its terms will be given their plain meaning and will be

   enforced as written.” (citation omitted)). Here, the Court finds that the express purposes of the

   Loan are expressly and unambiguously identified in the Loan Docs drafted and executed by the

   parties and constitute business purposes. Therefore, this Court is prohibited from delving into

   extrinsic evidence for a determination of the parties’ intent. See Cenac v. Orkin, L.L.C., 941 F.3d

   182, 190 (5th Cir. 2019). To be clear, “[p]arol evidence . . . may not be used to create an ambiguity

   in an otherwise unambiguous contract.” Id. (citation omitted).

          Because the Court finds that the Loan was made for commercial or business purposes, the

   “business purposes” exception provided by sections 9:3500(D) and 3509(A) of the Louisiana

   Revised Statutes to the 12% cap on conventional interest mandated by section 9:3500(C)(1)

   applies. The Court, therefore, finds that the Interest and Default Interest charged under the Loan



                                                    21
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 22 of
                                           29



   Docs are not usurious. The Court grants summary judgment in favor of AMAG and denies

   summary judgment to the Debtor to the extent the Complaint asks this Court for a declaratory

   judgment that the Interest and Default Interest charged under the Loan Docs are usurious.

      E. The Stock Purchase Is Enforceable as a Term of the Loan Docs

          In its Complaint, the Debtor alleges that AMAG “forced” Susan Hoffman, who “was under

   economic duress,” to purchase worthless stock as a condition of obtaining the Loan and

   incorporated that Stock Purchase into the Loan Docs. [ECF Doc. 1, ¶¶ 14–23]. The Debtor also

   asserts that the Stock Purchase constitutes a simulated sale and is null under Louisiana law.

   Prevailing on either argument would result in a reduction in the Loan Balance by the amount of

   the price of the Stock Purchase, or $366,250.00. [ECF Doc. 1, ¶¶ 22–23].

          On July 31, 2013, Susan Hoffman and AMAG executed the Stock Purchase Agreement

   (“Stock Purchase Agreement”), memorializing the terms of the Stock Purchase. See Frcek Decl.,

   ¶ 14 & Ex. 10. The Stock Purchase Agreement is incorporated into the Loan Docs. See Loan

   Agreement, ¶ 1(b). Among other representations and warranties as the Buyer, Susan Hoffman

   warranted:

                  Buyer has reviewed and understands the Certificate and the Investor Rights
          Agreement. Buyer has reviewed Company’s [Seven Arts Entertainment, Inc.’s]
          filings with the United States Securities and Exchange Commission and has
          conducted such due diligence and made such inquiry of the Company and her
          representatives as she has deemed necessary and has been furnished all materials
          relating to Company, its business and financial condition, the Shares, and any other
          matters which she has requested and has been afforded by the Company the
          opportunity to ask questions and receive answers concerning the Company and the
          Shares; and the Company has answered all inquiries that Buyer has made of it
          concerning Company, its business and financial condition, or any other matter
          relating to the operation of Company and the rights, privileges, limitations and
          value of the Shares.

   Stock Purchase Agreement, ¶ 5(g). Susan Hoffman also warranted that she “has not received, and

   is not relying on, any information received from Seller relating to the Company, its business,

                                                  22
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 23 of
                                           29



   financial condition, results of operations or other information pertinent to the valuation of the

   Shares.” Stock Purchase Agreement, ¶ 5(h). Susan Hoffman further acknowledged that she

          has participated in pre-existing business relationships between the Company and
          Seller and has such knowledge and experience in business and financial matters as
          to enable her to utilize the information made available to her by the Company, to
          protect her own interests, to evaluate the merits and risks of her investment in the
          Shares, and to make an informed investment decision with respect thereto.

   Stock Purchase Agreement, ¶ 5(j). Finally, Susan Hoffman warranted that she

          (i) has adequate means of providing for her current needs and possible personal
          contingencies, (ii) has no need for liquidity in her investment in the Shares, (iii) is
          able to bear the economic risks of her investment in the shares, and (iv) at the
          present time, can afford a complete loss of such investment.

   Stock Purchase Agreement, ¶ 5(k).        Despite those clear, unambiguous representations and

   warranties regarding Susan Hoffman’s consent to enter into the Stock Purchase Agreement, the

   Debtor now seeks to avoid the consequences of the Stock Purchase by arguing that Susan was

   under economic duress at the time she executed the Stock Purchase Agreement and the Loan

   Agreement and that AMAG “forced” her to purchase worthless stock. [ECF Doc. 1, ¶¶ 14–23;

   ECF Doc. 59, at 9–11].

          “Under Louisiana law, duress is sufficient to vitiate a party’s consent when it is of such a

   nature as to cause a reasonable fear of unjust and considerable injury to a party’s person, property,

   or reputation.” Pellerin Constr., Inc. v. Witco Corp., 169 F. Supp. 2d 568, 579 (E.D. La. 2001)

   (citing LA. CIV. CODE arts. 1927, 1959). “Duress results when ‘a person makes an improper threat

   that induces a party who has no reasonable alternative to manifest his assent.’” Wolf v. La. State

   Racing Comm’n, 545 So. 2d 976, 980 (La. 1989) (quoting LA. CIV. CODE. art. 1959 cmt. (b)). “The

   result of this type of duress is that the contract that is created is voidable by the victim.” Id.

   (quoting LA. CIV. CODE. art. 1959 cmt. (b)).




                                                    23
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 24 of
                                           29



          “The mere stress of business conditions, however, does not constitute economic duress if

   the opposing party did not engage in conduct designed to produce that stress.” Pellerin Constr.,

   Inc., 169 F. Supp. 2d at 579 (citing Utley-James of La., Inc. v. La. Dept. of Facility Planning &

   Control, 593 So. 2d 1261, 1268 (La. App. 1st Cir. 1991); Averette v. Indus. Concepts, Inc., 673

   So. 2d 642, 644 (La. App. 1st Cir. 1996)). The record before the Court contains no allegations or

   evidence that AMAG improperly threatened Susan Hoffman or caused any economic duress that

   Susan Hoffman may have felt at the time she entered into the Stock Purchase Agreement, the Note,

   or the Loan Agreement. In fact, the Debtor attributes Susan’s economic duress to the facts that

   “Whitney [Bank] had threatened to accelerate the mortgages and foreclose on Mrs. Hoffman’s

   personal residence and [the Debtor’s] investment property,” and she “was not able to obtain

   conventional mortgage financing at that time because of a then ongoing investigation by the United

   States Attorney’s Office.” [ECF Doc. 1, ¶ 20].

          The Court finds that the Stock Purchase Agreement and the Loan Agreement are not only

   enforceable, but they also unambiguously detail the representations and warranties offered by

   Susan Hoffman regarding her knowledge of the transaction and the due diligence she performed

   in assessing the Stock Purchase. This Court, therefore, is prohibited from looking to parol evidence

   regarding what the parties understood regarding the value of the stock at the time of purchase to

   determine whether the transaction is a simulation under Louisiana law. See Abshire v. Vermilion

   Parish Sch. Bd., 848 So. 2d 552, 555 n.5 (La. 2003) (“Meaning and intent of parties to a written

   instrument is ordinarily determined from instrument’s four corners and extrinsic evidence is

   inadmissible either to explain or to contradict instrument’s terms.” (citation omitted)).

          For those reasons, the Court grants summary judgment in favor of AMAG and denies

   summary judgment to the Debtor to the extent the Complaint asks this Court for a declaratory



                                                    24
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 25 of
                                           29



   judgment that the Stock Purchase is unenforceable and null as a result of the presence of a vice of

   consent or as a simulation.

      F. Palm Acted Within Its Rights To Apply the Foreclosure Credit to the Debt Owed to
         It Under the Autopsy Loan

          In October 2016, the first-position lien holder on Peter Hoffman’s Queens Road Property

   foreclosed on that property. The sale proceeds exceeded the amount owed to that creditor and,

   therefore, on or about June 1, 2017, Palm received the surplus funds in the amount of $392,779.74

   and applied that Foreclosure Credit to the debt owed to it under the Autopsy Loan. See Frcek

   Decl., ¶¶ 36–37; [ECF Doc. 57, ¶¶ 2, 9]. The Debtor asserts here that AMAG should have applied

   the Foreclosure Credit to the Loan Balance instead.

          In support of its position, the Debtor advances several arguments under Louisiana law

   regarding a debtor’s right to impute payment across multiple debts owed to the same creditor and

   the order of priority of imputation. [ECF Doc. 59, at 14–15]. This Court has determined, however,

   that California law applies to this issue, not Louisiana law. But regardless of which state’s law

   regarding multiple debts owed to a single creditor applies, that argument nevertheless falls flat

   because Peter Hoffman did not owe multiple debts in this instance to the same creditor. Peter

   Hoffman guaranteed debts owed separately to Palm and AMAG. The Court has declined to

   consider the Debtor’s argument that Palm and AMAG function as the same entity or single

   business enterprise for purposes of summary judgment on the issue of whether AMAG was

   obligated to impute the Foreclosure Credit to the debt owed under the Loan Docs. See supra

   Subpart C.3.

          The Debtor next asserts that Peter Hoffman settled the debt owed to Palm via an August

   2014 Loan Workout Agreement, thereby cancelling the Autopsy Guaranty, so that any payments

   received by Palm should have been credited against the AMAG Loan Balance. [ECF Doc. 82, at

                                                   25
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 26 of
                                           29



   3]. In August 2014, Palm and obligors/guarantors Seven Arts Entertainment, Inc., and Seven Arts

   Filmed Entertainment Louisiana, LLC, entered into a Loan Workout Agreement, whereby those

   parties settled and released some claims among them. See Declaration of Robert Frcek No. 3

   (“Frcek Decl. No. 3”), ¶ 3 & Ex. 1. The plain language of that agreement states that “[t]he

   Agreement is made and entered into solely for the benefit of the SAE, SAFELA and Palm. Nothing

   contained in this Agreement shall in any way affect Palm’s rights with respect to any person or

   entity not a party to this Agreement.” Frcek Decl. No. 3, Ex. 1, ¶ 13. Although Peter Hoffman

   signed the August 2014 Loan Workout Agreement as General Counsel of Seven Arts

   Entertainment, Inc., and Seven Arts Filmed Entertainment Louisiana, LLC, Peter Hoffman in his

   individual capacity is not a party to that agreement. See id. Therefore, the unambiguous text of

   that agreement reveals the true intent of the parties and contradicts the Debtor’s assertion that

   Hoffman’s Autopsy Guaranty was cancelled by that agreement. Because the August 2014 Loan

   Workout Agreement is unambiguous, the Court cannot examine parol evidence regarding the intent

   of the parties in executing the document.

          Finally, the Debtor asserts that the debt owed to Palm by Peter Hoffman under the Autopsy

   Guaranty had prescribed by June 1, 2017; therefore, he had the right to direct that the Foreclosure

   Credit be applied to the debt owed to AMAG under his guaranty of that debt. [ECF Doc. 59, at

   15; ECF Doc. 1, ¶ 26]. California law designates the statute of limitations for “[a]n action upon

   any contract, obligation or liability founded upon an instrument in writing” to be four years. CAL.

   CIV. PROC. § 337. “As a general rule, part payment of a debt or obligation is sufficient to extend

   the bar of the statute.” Lazar v. Energy Unlimited, Inc., No. 07-887, 2009 WL 10673759, at *3

   (C.D. Cal. Mar. 30, 2009) (quoting Martindell v. Bodrero, 63 Cal. Rptr. 774, 776 (Cal. Ct. App.

   1967)); see also CAL. CIV. PROC. § 360. “The theory on which this is based is that the payment is



                                                   26
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 27 of
                                           29



   an acknowledgement of the existence of the indebtedness which raises an implied promise to

   continue the obligation and to pay the balance.” Martindell, 63 Cal. Rptr. at 776.

          In its opposition to AMAG’s motion for summary judgment, [ECF Doc. 82, at 3–4], the

   Debtor relies on the Martindell case for the general proposition that “a payment by a principal

   debtor will not operate to toll the statute of limitations as to a guarantor.” 63 Cal. Rptr. at 778

   (quoting Purdy v. Maree, 87 P.2d 390, 391 (Cal. Ct. App. 1939)). But in so holding, the Martindell

   court observed that “[t]here was no provision in the guaranty that a part payment by [the principal

   debtors] would toll the limitations period as to [the guarantor].” Id. Here, that is not the case. The

   Autopsy Guaranty contains the following provision:

                   The obligations of Guarantor hereunder are joint and several, and
          independent of the obligations of Borrowers, and a separate action or actions may
          be brought and prosecuted against Guarantor, whether or not such action is brought
          against Borrowers and whether or not Borrowers be joined in any such action or
          actions. Guarantor waives, to the fullest extent permitted by law, the benefit
          of any statute of limitations affecting his liability hereunder or the
          enforcement thereof. Any payment by Borrowers, or other circumstance
          which operates to toll any statute of limitations as to Borrowers, shall operate
          to toll the statute of limitations as to Guarantor.

   Frcek Decl., Ex. 28, ¶ 3 (emphasis added). The plain, unambiguous language of the Autopsy

   Guaranty reveals the intent of the parties to subject the guarantor, Peter Hoffman, to the general

   rule applicable to primary obligors, that is, that partial payment of a debt operates to extend the

   limitations period.

          The undisputed record here shows that Peter Hoffman executed the Autopsy Guaranty in

   January 2009. The Forbearance and Workout Agreements executed in November 2010 and

   October 2011 left the Autopsy Guaranty intact. Between October 2011 and June 2017, Palm

   received payments at sufficient intervals to maintain the four-year limitations period under § 360

   of the California Civil Code—the last payment made prior to Palm’s receipt of the Foreclosure



                                                    27
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 28 of
                                           29



   Credit on June 1, 2017, was received by Palm on March 26, 2014. See Frcek Decl., ¶ 37, Ex. 32.

   That, coupled with the fact that Peter Hoffman contractually waived “the benefit of any statute of

   limitation affecting his liability” under the Autopsy Guaranty, see Frcek Decl., Ex. 28, ¶ 3, means

   that Palm acted within its rights to apply the Foreclosure Credit to the balance owed under the

   Autopsy Loan on June 1, 2017.

          For those reasons, the Court grants summary judgment in favor of AMAG and denies

   summary judgment to the Debtor to the extent the Complaint asks this Court for a declaratory

   judgment that AMAG was required to apply the Foreclosure Credit to the Loan Balance.



                                           CONCLUSION

          For the foregoing reasons,

          IT IS ORDERED that the Motion for Summary Judgment, [ECF Doc. 51], filed by

   AMAG, Inc., is GRANTED;

          IT IS FURTHER ORDERED that Debtor Royal Alice Properties LLC’s Motion for

   Summary Adjudication, [ECF Doc. 56], is DENIED;

          IT IS FURTHER ORDERED that the Objections and Motion To Strike Paragraphs of

   the Supplemental Declaration of Peter M. Hoffman in Opposition to Defendant AMAG Inc’s

   Motion for Summary Judgment, [ECF Doc. 86], filed by AMAG, Inc., is GRANTED IN PART

   AND DENIED IN PART; and

          IT IS FURTHER ORDERED that Debtor Royal Alice Properties LLC’s Request for

   Judicial Notice, [ECF Doc. 58], is GRANTED.




                                                   28
Case 19-01133 Doc 113 Filed 11/25/20 Entered 11/25/20 08:43:26 Main Document Page 29 of
                                           29



         A separate judgment on the Complaint filed in the above-captioned Adversary Proceeding

   consistent with this Memorandum Opinion and Order will be entered contemporaneously and in

   accordance with Bankruptcy Rules 7054 and 9021.

         New Orleans, Louisiana, November 25, 2020.




                                                 MEREDITH S. GRABILL
                                            UNITED STATES BANKRUPTCY JUDGE




                                               29
